Argued May 10, 1937.
In this action against the County of Union to recover damages for the death of plaintiff's father, judgment for want of an appearance was taken against defendant, which judgment was stricken off by the court below.
While a number of other questions alleged to be involved in the case were presented and argued, the only one before us is the propriety of the action of the court in striking off the default judgment. Whether under any circumstances we would sanction the entry of a judgment for want of an appearance in an action of this kind against a municipality is to say the least doubtful.
Under the circumstances here shown, we are satisfied that the court below acted with entire propriety in striking the judgment off.
The order of the court below in so doing is affirmed. *Page 481